DETAILED ACTION
Allowable Subject Matter
Claims 10 – 29 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 10 – 29 have been allowed because the combination of limitations involving selecting a network for transmitting between a first wireless network and a second wired network based on a respective confidence rating values, transmitting via the selected network; and based upon whether transmission over the selected network is unsuccessful within a first number of retransmission attempts, transmitting over the alternate network within a second number of retransmission attempts, among other claim limitations is non-obvious over the prior art.  The closest prior art of record, Mosko (US 20090238075 A1), discloses a method of computing an Expected Retransmission Time (ERT) link metric to capture the link cost associated with retransmissions in a wireless network, however, Mosko is silent as to selecting between two different networks based on the retransmission link metric and based upon whether transmission over the selected network is unsuccessful within a first number of retransmission attempts, transmitting over the alternate network within a second number of retransmission attempts and therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416